KELLEY, Judge,
dissenting.
I respectfully dissent.
In my opinion, it is totally inconceivable and unacceptable to not require full disclosure to any person making a plea. To not require that complete knowledge of the consequences of the plea be made known to him or her is contrary to our basic concepts of notice and fairness.
In court cases, the issuing authority taking a plea requires that:
(c) The plea shall be in writing,
(1) Signed by the defendant, with a representation by the defendant that the plea is entered knowingly, voluntarily, and intelligently; and
(2) Signed by the issuing authority, with a certification that the plea was accepted after a full inquiry of the defendant and that the plea was made knowingly, voluntarily, and intelligently. (Emphasis added.)
Pa.R.Crim.P. 149.
To require less for a plea of a summary offense is ludicrous for a government in a free society. Especially is this essential when a section violated as sub judice may possibly require imprisonment up to ninety days and to pay a fine of $1,000.00.1
Additionally, the statute requires that police officers verify the basis for the suspension prior to the filing of the citation.2 Certainly this information with the consequential statutorily mandated suspension as a minimum should be made known to any person to knowingly, voluntarily, and intelligently plead guilty thereto.
*365A year’s suspension of a vehicle operator’s license is not an insignificant hardship. Employment decreases, welfare and crime increase, and society suffers as well.
Especially, is disclosure critical for a guilty plea in such a case as sub judice when our jurisprudence prohibits collateral attack upon the convictions? Should not we require at the least a plea made knowingly, voluntarily, and intelligently?
I believe we should.

. 75 Pa.C.S. § 1543(b).


. 75 Pa.C.S. § 1543(d).